DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the extension" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims (1-11, 13-15) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salamey (US 9850689 B2).
Regarding claim 1, Salamey teaches a sheath end piece for a connecting element configured to connect two vehicle door opening devices, the connecting element comprising a cable (18) which is partially covered with a sheath (16), the sheath end piece comprising: a base (12) configured to be mounted on an end portion of the sheath and including a fastening interface (24, 40) configured to permit mounting and dismounting of the connecting element on one of the two door opening devices (fig. 3); a mounting element (24) configured to allow exerting a pressure on the fastening interface so as to mount the connecting element on the one of the two vehicle door opening devices; and a dismounting element (32) configured to allow exerting a traction on the fastening interface so as to dismount the connecting element from the one of the two vehicle door opening devices, wherein at least one of the mounting element and the dismounting element protrude from the base (fig. 2).
Regarding claim 2, Salamey teaches the sheath end piece according to Claim 1, wherein the mounting element comprises a bearing surface (inside of 24).
Regarding claim 3, Salamey teaches the sheath end piece according to Claim 2, wherein the bearing surface is substantially perpendicular to a mounting direction corresponding to a direction in which the pressure is exerted on the fastening interface (the inside of 24 is oriented up and down, whereas the mounting direction is oriented left to right).
Regarding claim 4, Salamey teaches the sheath end piece according to Claim 1, wherein the dismounting element comprises a traction surface (underside of 26).  
Regarding claim 5, Salamey teaches the sheath end piece according to Claim 4, wherein the traction surface (underside of 26) and the bearing surface (inside of 24) are substantially opposite to each other (they are opposite in that the actuation of one releases the other).
Regarding claim 6, Salamey teaches the sheath end piece according to Claim 1 further comprising a mounting arm (22) extending from the base in a first direction, the mounting arm carrying the mounting element (24), and a dismounting arm (26) extending from the mounting arm in a second direction, inclined relative to the first direction, the dismounting arm carrying the dismounting element (32).
Regarding claim 7, Salamey teaches the sheath end piece according to Claim 6, wherein the mounting element (24) is disposed at a distal end of the mounting arm, opposite to a proximal end of the mounting arm fastened to the base (fastened at 34).
Regarding claim 8, Salamey teaches the sheath end piece according to Claim 6, wherein the traction surface (underside of 26) is disposed facing the base (faces 12).
Regarding claim 9, Salamey teaches the sheath end piece according to Claim 6, comprising a reinforcing arm (28), the reinforcing arm comprising a first end connected to the dismounting arm (connected indirectly through the mounting arm).
Regarding claim 10, Salamey teaches the sheath end piece according to Claim 9, wherein the reinforcing arm (28) comprises a second end opposite to the first end, the second end being connected to the base (fig. 2).
Regarding claim 11, Salamey teaches the sheath end piece according to Claim 9, comprising a junction element (inside of 12 that contacts the sheath) configured to be mounted on the sheath, the second end of the reinforcing arm being fastened to the junction element (fastened indirectly through the base).
Regarding claim 13, Salamey teaches the sheath end piece according to Claim 1, comprising a reinforcing element (16) configured to cover a portion of the sheath, the reinforcing element being disposed in the extension of the base.
Regarding claim 14, Salamey teaches a connecting element for connecting a first vehicle door opening device with a second vehicle door opening device, the connecting element comprising: a cable (18), partially covered with a sheath (16); and at least one sheath end piece comprising: a base (12) mounted on an end portion of the sheath and including a fastening interface (24, 40) configured to permit mounting and dismounting of the connecting element on the first door opening device; a mounting element (24) configured to allow exerting a pressure on the fastening interface so as to mount the connecting element on the first vehicle door opening device; and a dismounting element (32) configured to allow exerting a traction on the fastening interface so as to dismount the connecting element from the first vehicle door opening device, wherein at least one of the mounting element and the dismounting element protrude from the base.
Regarding claim 15, Salamey teaches the connecting element according to claim 14, wherein the cable is movable relative to the sheath (fig. 3 shows the actuation of the cable 18 moves 44).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Salamey (US 9850689 B2) in view of Debroucke (WO 2012052493).  
Regarding claim 12, Salamey teaches the sheath end piece according to claim 11, however fails to teach wherein the base is configured to be mounted on the end portion of the sheath of the cable by punching.
Debroucke teaches a similar cable sheath wherein the base is configured to be mounted on the end portion of the sheath by punching (col. 5, lines 20-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Salamey with those of Debroucke to attach the base to the cable sheath by punching.  Salamey is silent to the method of attachment used and punching is well known to one of ordinary skill in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675